Citation Nr: 1526180	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  08-23 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a higher rating for residuals of a low back injury, including degenerative disc disease and degenerative joint disease of the lumbar spine, rated 20 percent disabling prior to April 4, 2012, and 40 percent disabling thereafter. 

2.  Entitlement to an increased rating for service-connected right lower extremity radiculopathy, currently rated 10 percent disabling.

3. Entitlement to an increased rating for service-connected left lower extremity radiculopathy, currently rated 10 percent disabling.

4.  Entitlement to service connection for cervical spine degenerative disc disease and degenerative joint disease (cervical spine disability), to include as secondary to service-connected low back disability.

5.  Entitlement to a total disability rating due to individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from July 1966 to May 1969, and served from November 1984 to June 1994 with the Air National Guard.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) which denied increased ratings for the low back disability and bilateral radiculopathies.  A November 2008 rating decision denied secondary service connection for the cervical spine disability.    

A January 2014 supplemental statement of the case (SSOC) granted an increased 40 percent, rating for the low back disability, effective April 4, 2012.  The Veteran continues to appeal for higher ratings for this disability.

The Veteran testified at a videoconference hearing before the undersigned in February 2015.  

This appeal was processed using the Veteran's Benefits Management System (VBMS).  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his February 2015 hearing, the Veteran reported that he has recently been treated for his service-connected disabilities by a physician's assistant at the VA Medical Center in Canton.  He indicated he would provide the records.  However, no such records were submitted.  As the Veteran has identified potentially pertinent records that have not been submitted, such should be requested on remand.  In addition, the most recent VA treatment records are from December 2013.  Accordingly, the Board finds that remand is necessary to obtain recent VA treatment records.  See 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

At the hearing, the Veteran's representative stated that recent VA treatment records demonstrate that the Veteran's service-connected disabilities have worsened in severity.  Because there may have been changes in the Veteran's condition since the latest VA examination in April 2012, the Board finds that new examinations are needed to fully and fairly evaluate the Veteran's claims for increased ratings.  Allday v. Brown, 7 Vet. App. 517 (1995).  

Regarding the claim for service connection for a cervical spine disability, the Board notes the Veteran originally alleged that the disability was caused by his service-connected low back disability.  However, he now essentially alleges a cervical spine injury occurred in service at the same time he injured his low back when he lifted a heavy tent pole in November 1992.  The Board notes that service treatment records indicate that the Veteran injured his low back and had radiation down both legs due to the in service injury.  Subsequent in-service treatment records and a quadrennial examination in February 1994 are silent for any complaints or treatment of a cervical spine condition.  In addition, the Veteran testified that several physicians have informed him that his current cervical spine disability is essentially due to the in-service injury.  On remand, an attempt should be made to obtain these 1992 VA treatment records and provide the Veteran an opportunity to submit these statements regarding the etiology of his current cervical spine disability.  

In a July 2008 letter, a VA physician's assistant stated, apparently based on a history provided by Veteran, that the Veteran suffered an injury to his neck and lower back while in military service in 1994.  In an October 2008 VA spine examination, the examiner stated that the Veteran's degenerative arthritis and degenerative disc disease of the cervical spine are not likely related to his lower back, but rather a natural occurring phenomenon.  However, there is no indication that the October 2008 VA spine examiner reviewed the Veteran's records, nor was an opinion provided concerning whether the cervical spine disability is related to service.  Therefore, the Veteran should be provided another VA examination and an additional opinion requested.  

Furthermore, the TDIU claim is intertwined with claims for increased rating that are being remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit statements from any health care provider who has informed him that his current cervical spine disability is related to service.

2.  Obtain updated VA treatment records dating since December 2013.  If the requested records cannot be obtained, the Veteran and his representative should be notified of such.

3.  After the above has been completed to the extent possible, schedule the Veteran for VA spine examination for the purpose of determining whether his cervical spine disability is related to service and to determine the current nature and severity of his service connected degenerative disc disease and degenerative joint disease of the lumbar spine, and bilateral radiculopathy of the lower extremities.  The electronic claims file must be reviewed in connection with the examination.  All indicates tests and studies should be conducted, including range of motion testing and neurological evaluation, and the results reported. 

Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a. Concerning the lumbar spine and radiculopathy disabilities, the examiner should indicate whether these disabilities render the Veteran unable to maintain gainful employment.  The examiner should explain the reasons for the opinions provided.

b. Concerning the cervical spine disability, is it at least as likely as not (a 50 percent or greater probability) that the disability is related to the Veteran's active service, to include his in-service injury in November 1992 when lifting a heavy tent pole?  The examiner should explain the reasons for the conclusion reached.

c. If not related to service, was the cervical spine disability caused by the service-connected degenerative joint and disc disease of the lumbar spine?  Please explain why or why not.  

d. If not caused by the lumbar spine disability, is the cervical spine disability permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected lumbar spine disability?  Please explain why or why not.  If the examiner finds the cervical spine disability has been aggravated by the lumbar spine disability, the examiner should attempt to quantify the degree of worsening in the cervical spine disability that is attributable to the lumbar spine disability.

4.  After undertaking any additional development deemed necessary, the AOJ should readjudicate the claims on appeal.  If the claims remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

